 



SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (“Agreement”) is made as of the date last
indicated below on the acceptance page hereof, by and between FOOTHILLS
EXPLORATION, INC., a Delaware corporation (the “Company”) and WILSHIRE ENERGY
PARTNERS, LLC, (“Wilshire” or “Purchaser”).

 

R E C I T A L S

 

A. The Purchaser desires to purchase from the Company and the Company desires to
sell to the Purchaser 200,000 units (individually a “Unit” and in the plural,
the “Units”) each consisting of one share of the common stock of the Company
(“Share”) and one warrant to purchase a share of common stock of the Company at
a strike price of $1.50 per share for a term of 36 months from the Closing
(individually a “Warrant” and in the plural, “Warrants”). The shares underlying
the Warrants are hereinafter referred to as the “Warrant Shares”).

 

C. The purchase price for the Units shall be $1 for each Unit (the “Unit Price”)
or an aggregate purchase price of USD$200,000 (the “Purchase Price”).

 

AGREEMENT

 

It is agreed as follows:

 

1.   PURCHASE AND SALE OF UNITS.

 

1.1 Purchase and Sale. Subject to the terms and conditions set forth herein, at
Closing, Purchaser shall purchase, and the Company shall sell to Purchaser
200,000 Units at one dollar ($1.00) per Unit for a total purchase price of
$200,000.

 

2.   CLOSING.

 

2.1 Date and Time. The sale of Units shall take place in one closing
(“Closing”), at which Purchaser shall wire the Purchase Price to the Company and
the Company promptly thereafter shall deliver or caused to be delivered to the
Purchaser (i) a certificate or certificates representing 200,000 Shares and (ii)
warrants to purchase 200,000 Shares, substantially in the form as the Warrants
attached hereto as Exhibit A (the “Warrants”).

 

3.   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

As a material inducement to the Purchaser to purchase the Units the Company
represents and warrants that the following statements are true and correct in
all material respects as of the date hereof and will be true and correct in all
material respects at Closing, except as expressly qualified or modified herein.
All references in this Section 3 to the Shares, Warrants or Warrant Shares shall
be collectively referred to as the “Securities” unless the context requires
otherwise.

 

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business in all jurisdictions as presently conducted and as proposed to be
conducted. The Company and its subsidiaries have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a Material Adverse Effect, as defined herein.

 

1

 

 

3.2 Authorization and Enforcement. This Agreement, including any instrument or
instruments which evidence the Warrants and any other agreements delivered
together with this Agreement or in connection herewith (collectively
“Transaction Documents”) have been duly authorized, executed and delivered by
the Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity. The Company has full corporate power and authority necessary to enter
into and deliver the Transaction Documents and to perform its obligations
thereunder.



 

3.3 Reservation and Valid Issuance of Securities. The Warrants have been duly
and validly authorized and delivered and are fully enforceable as against the
Company. The Company has reserved 1.5 times (150%) of the number of shares for
which the Warrants are initially exercisable (i.e. the Warrant Shares), and
shall increase the number of shares reserved for issuance in the event of any
adjustment required to satisfy Warrant exercise terms from time to time. The
Company will, at closing, have notified its transfer agent to reflect and
maintain such reservation of shares in its books and records. The Warrant Shares
issuable upon exercise of the Warrants have been duly and validly authorized
and, upon issuance upon due exercise of the Warrants, will be validly issued,
fully paid and non-assessable. The Warrant Shares, upon issuance in accordance
with the Warrants will be, free and clear of any security interests, liens,
claims or other encumbrances, other than restrictions upon transfer under
federal and state securities laws. The Company’s Subsidiaries (wholly or
partially owned) are as listed on Schedule 3.3 annexed hereto. The shares of
each Subsidiary are duly authorized, validly issued, fully paid and
non-assessable and held by the Company which has sole, and unencumbered
marketable title and is the sole owner.

 

3.4 No Conflict, Breach, Violation or Default; Third Party Consents. The
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not conflict with or result in
a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Certificate of Incorporation or Certificates of
Designation or the Company’s Bylaws , each as in effect on the date hereof
(collectively, the “Company Documents”), or (ii) any statute, rule, regulation
or order of any governmental agency, self-regulatory agency, securities
regulatory or insurance regulatory agency or body or any court, domestic or
foreign, having jurisdiction over the Company or any of its assets or
properties, or (iii) any material agreement among shareholders of which the
Company is aware or any agreement or instrument to which the Company is a party
or by which the Company is bound or to which any of its assets or properties is
subject; except in the case of each of clauses (ii) and (iii), such as could
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect. No approval of or filing with any governmental
authority is required for the Company to enter into, execute or perform this
Agreement or any Transaction Document.

 

3.5 SEC Reports and Financial Statements.

 

3.5.1 The Company has made available to Purchaser through the SEC’s EDGAR system
accurate and complete copies (excluding copies of exhibits) of each report,
registration statement, and definitive proxy statement filed by the Company with
the United States Securities and Exchange Commission (“SEC”) since December 31,
2014 (collectively, the “SEC Reports”). All statements, reports, schedules,
forms and other documents required to have been filed by the Company with the
SEC have been so filed. As of the time it was filed with the SEC (or, if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such filing): (i) each of the SEC Reports complied in all material respects
with the applicable requirements of the Securities Act, or the Securities
Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of the SEC
Reports contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

2

 

 

3.6 Securities Law Compliance. Assuming the accuracy of the representations and
warranties of Purchaser set forth in Section 4 of this Agreement, the offer and
sale of the Securities comprising the Units constitutes an exempted transaction
under the Securities Act, and registration of the Warrants or Warrant Shares
under the Securities Act for issuance herein is not required. The Company shall
make such filings as may be necessary to comply with the federal securities laws
and the “blue sky” laws of any state in connection with the offer and sale of
the Securities, which filings will be made in a timely manner.

 

3.7 Title to Properties. Except as disclosed in the SEC Reports, the Company has
good and marketable title to all real properties and all other properties and
assets owned by it, in each case free from liens, encumbrances and defects that
would materially affect the value thereof or materially interfere with the use
made or currently planned to be made thereof by them; and except as disclosed in
the SEC Reports, the Company holds any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the use made or currently planned to be made thereof by them.

 

3.8 Environmental Matters. To the Company’s Knowledge, except as disclosed in
the SEC Reports, the Company (i) is not in violation of any statute, rule,
regulation, decision or order of any governmental agency or body or any court,
domestic or foreign, relating to the use, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) does not own or operate any real property contaminated with any
substance that is subject to any Environmental Laws, (iii) is not liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or (iv)
is not subject to any claim relating to any Environmental Laws, which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim.

 

3.9 Litigation. Except as disclosed in Schedule 3.9 or in the SEC Reports, there
are no pending material actions, suits or proceedings against or affecting the
Company, or any of its properties; and to the Company’s Knowledge, no such
actions, suits or proceedings are threatened or contemplated against the
Company.

 

3.10 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person, as defined below, acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities. “Person” means any
individual, corporation, company, limited liability company, partnership,
limited liability partnership, trust, estate, proprietorship, joint venture,
association, organization or entity.

 

3.11 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the Securities Act. For purposes of this Agreement, “Affiliate” means,
with respect to any Person, any other Person which directly or indirectly
through one or more intermediaries Controls, is controlled by, or is under
common control with, such Person.

 

3

 



 

3.12 Disclosures. Except as otherwise disclosed in the Schedules annexed hereto,
neither the Company nor any Person acting on any of their behalf has provided
the Purchaser or its agents or counsel with any information that constitutes or
might constitute material, non-public information. To the knowledge of the
Company, the written materials delivered to the Purchaser in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

 

4.   REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

Purchaser hereby represents warrants and covenants with the Company as follows:

 

4.1 Legal Power. Purchaser has the requisite individual, corporate, partnership,
limited liability company, trust, or fiduciary power, as appropriate, and is
authorized, to enter into this Agreement, to purchase the Units hereunder, and
to carry out and perform its obligations under the terms of this Agreement or
any other Transaction Documents to which it is a party.

 

4.2 Due Execution. The execution and performance of the terms under this
Agreement and Purchaser Signature Page hereto, have been duly authorized,
executed and delivered by Purchaser, and, upon due execution and delivery by the
Company, this Agreement will be a valid and binding agreement of Purchaser.

 

4.3 Access to Information. Purchaser understands that an investment in the
Securities involves a high degree of risk and long-term illiquidity, including,
risk of loss of its entire investment. Purchaser further understands that the
Company has limited capital and is not profitable and will require substantial
revenues or additional financing in order to be able to repay existing
obligations and complete pending or contemplated transactions. Purchaser
represents that it has received and reviewed copies of the SEC Reports as well
as each Schedule annexed hereto, including, specifically, Schedule 4.3, which
discloses the Company’s current capitalization structure, inclusive of, warrants
and options currently issued and outstanding. Purchaser represents that it has
been afforded the opportunity to ask questions of the officers of the Company
regarding its business prospects and regarding the Securities, all as such
Purchaser deems necessary or appropriate to make an informed investment decision
regarding purchase and acquisition of the Securities

 

4.4 Restricted Securities.

 

4.4.1 Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that the Units are being offered and sold pursuant to Section 4(a)(2) of the
Securities Act and/or Rule 506 of Regulation D and/or Regulation S thereunder,
and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506 of
Regulation D. Purchaser acknowledges that the Securities when issued will be
“restricted securities” as defined by Rule 144 promulgated pursuant to the
Securities Act. None of the Securities may be resold in the absence of either an
effective registration thereof under the Securities Act or an exemption from
such registration requirements. Notwithstanding the foregoing, the Company shall
not have any right to approve, reject or prevent any transfer or opinion.

 

4

 

 

4.4.2 Purchaser represents that it is acquiring the Units for Purchaser’s own
account, and not as nominee or agent, for investment purposes only and not with
a view to, or for sale in connection with, a distribution, as that term is used
in Section 2(11) of the Securities Act, in a manner which would require
registration under the Securities Act or any state securities laws.

 

4.4.3 Purchaser understands and acknowledges that the certificates representing
the Shares, Warrants and, if issued, the Warrant Shares, will bear substantially
the following legend:

 

“THE SECURTIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND MAY NOT BE TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) SHALL HAVE BECOME
EFFECTIVE WITH RESPECT THERETO OR (ii) AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES AND ANY TRANSFER OF THIS CERTIFICATE NEED
NOT REQUIRE NOTICE TO OR CONSENT OF THE ISSUER.”

 

4.5 Purchaser Sophistication and Ability to Bear Risk of Loss. Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Securities and can bear the economic risk of investment in
such securities without producing a material adverse change in such Purchaser’s
financial condition. Purchaser, either alone or with Purchaser’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risks of the investment in the Securities.

 

4.6 Independent Investigation. Purchaser in making his decision to purchase the
Units herein, has relied solely upon an independent investigation made by him
and his legal, tax and/or financial advisors and, is not relying upon any oral
representations of the Company.

 

4.7 No Advertising. Purchaser has not received any general solicitation or
advertising regarding the offer of the Units or any of the Securities.

 

4.8 Certain Trading Activities. Each Purchaser covenants that neither it nor any
person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the securities of the Company (including short sales)
prior to the time that the transactions contemplated by this Agreement are
publicly disclosed

 

4.9 Public Statements. The Purchaser agrees not to issue any public statement
with respect to its investment in the Company without the Company’s prior
written consent, except such disclosures as may be required under applicable
law.

 

5.   COVENANTS OF THE COMPANY RELATING TO WARRANTS.

 

5.1 Reservation of Shares. The Company hereby covenants to maintain at all times
while the Warrants are outstanding, reserved and authorizved for issuance upon
exercise of the Warrants, such number of Warrant Shares as equals 150% of the
number of shares that such Warrants are convertible into or exchangeable for at
any time and from time to time. The Company hereby further agrees to take all
further acts, including, without limitation, providing written notification of
the foregoing limitation to its transfer agent with instructions not to issue
shares that would result in violation by the Company of the foregoing provision,
as well as amending its charter or amending any filing with any exchange or
quotation service in order to effectuate the foregoing.

 

5

 

 

6.   ADDITIONAL COVENANTS OF THE COMPANY

 

6.1 Piggy Back Registration Rights. At any time following the date hereof that
the Shares, Warrants or Warrant Shares, Rights (as defined below in paragraph
6.3) together shares issuable on exercise of Rights (collectively, the
“Registerable Securities”) are owned by the Purchaser (which shall include its
transferees, assignees or other successors in interest) and there is not an
effective registration statement covering all of the Registerable Securities,
and if the Company shall determine to prepare and file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Act, of any of its equity securities, other than on
Form S-4 or Form S-8 (each as promulgated under the Act) or their then
equivalents (the “Registration Statement”) relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Purchaser a
written notice of such determination and automatically, and without any further
request from the holder of Registerable Securities include in such registration
statement all of such Registerable Securities unless and to the extent that,
such Holder requests otherwise in writing; provided, however, that Registerable
Securities may be reduced on a pro rata basis with such other securities being
registered on the applicable registration statement if and to the extent that
the underwriter(s) associated with the offering which is the subject of the
Registration Statement believes, in good faith, that the inclusion of such
Registerable Securities will have an adverse effect on the sale of the
securities for which such registration statement was filed. The Company shall
not be required to register any Registerable Securities pursuant to this Section
6.1 that are eligible for resale pursuant to Rule 144 promulgated by the SEC
pursuant to the Act or that are the subject of a then effective registration
statement; provided, that the Company’s counsel renders an opinion letter as
such in favor of the Purchaser at Company’s expense. If any SEC guidance or
FINRA regulation sets forth a limitation on the number of securities permitted
to be registered on a particular registration statement (and notwithstanding
that the Company used diligent efforts to advocate with the SEC or such other
applicable regulatory authority for the registration of all or a greater portion
of Registerable Securities), the number of Registerable Securities to be
registered on such registration statement will be reduced on a pro rata basis
with such other securities being registered on the applicable registration
statement.

 

6.1.1 Registration Process. In connection with the registration of the
Registerable Securities pursuant to Section 6.1, the Company shall:

 

(a) Prepare and file with the SEC the Registration Statement and such amendments
(including post effective amendments) to the Registration Statement and
supplements to the prospectus included therein (a “Prospectus”) as the Company
may deem necessary or appropriate and take all lawful action such that the
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registerable Securities may be sold to
the public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

6

 

 

(b) Comply with the provisions of the Securities Act with respect to the
Registerable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registerable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;

 

(c) Furnish to each Purchaser and its legal counsel identified to the Company
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Purchaser may reasonably request in order to facilitate
the disposition of the Registerable Securities. Such documents may be made
available to each Purchaser through the SEC’s EDGAR system;

 

(d) Register or qualify the Registerable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as the
Purchaser reasonably request, (ii) prepare and file in such jurisdictions such
amendments (including post effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
all such other lawful actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all such other lawful actions reasonably necessary or advisable to
qualify the Registerable Securities for sale in such jurisdictions; provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to (A) qualify to do business in any jurisdiction where it
would not otherwise be required to qualify, (B) subject itself to general
taxation in any such jurisdiction or (C) file a general consent to service of
process in any such jurisdiction;

 

(e) As promptly as practicable after becoming aware of such event, notify each
Purchaser of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Purchaser as such Purchaser may reasonably
request;

 

(f) As promptly as practicable after becoming aware of such event, notify each
Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;

 

(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Purchaser of its Registerable Securities in
accordance with the intended methods therefore provided in the Prospectus which
are customary under the circumstances; and

 

(h) Cooperate with the Purchaser to facilitate the timely preparation and
delivery of certificates representing Registerable Securities to be sold
pursuant to the Registration Statement, which certificates shall, if required
under the terms of this Agreement, be free of all restrictive legends, and to
enable such Registerable Securities to be in such denominations and registered
in such names as any Purchaser may request and maintain a transfer agent for the
Common Stock.

 

7

 

 



6.1.2 Obligations and Acknowledgements of the Purchaser. In connection with the
registration of the Registerable Securities, Purchaser shall have the following
obligations and hereby make the following acknowledgements:

 

(a) It shall be a condition precedent to the obligations of the Company to
include the Registerable Securities in the Registration Statement that Purchaser
wishing to participate in the Registration Statement (i) promptly shall furnish
to the Company such information regarding itself, the Registerable Securities
held by it and the intended method of disposition of the Registerable Securities
held by it as shall be reasonably required to effect the registration of such
Registerable Securities and (ii) promptly shall execute such documents in
connection with such registration as the Company may reasonably request. Prior
to the first anticipated filing date of a Registration Statement, the Company
shall notify each Purchaser of the information the Company requires from such
Purchaser (the “Requested Information”) if such Purchaser elects to have any of
its Registerable Securities included in the Registration Statement. If Purchaser
notifies the Company and provides the Company the information required hereby at
least three business days before the Company files Amendment No.1 to the
Registration Statement, the Company will include such information within an
amendment to the Registration Statement that includes the Registerable
Securities of such Purchaser provided, however, that the Company shall not be
required to file such amendment to the Registration Statement at any time less
than five (5) business days prior to the effective date or if the Company has
been informed by the Commission of a “no review” comment on the Registration
Statement as originally filed by the Company.

 

(b) Purchaser agrees promptly and timely to cooperate with the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Purchaser has notified the Company in writing of its
election to exclude all of its Registerable Securities from such Registration
Statement;

 

(c) Purchaser agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 6.1.1(e) or 6.1.1(f),
such Purchaser shall immediately discontinue its disposition of Registerable
Securities pursuant to the Registration Statement covering such Registerable
Securities until the Purchaser’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 6.1.1(e) and, if so directed by the
Company, the Purchaser shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Purchaser’s possession, of the Prospectus covering such
Registerable Securities current at the time of receipt of such notice; and

 

(d) Purchaser acknowledges that it may be deemed to be a statutory underwriter
within the meaning of the Securities Act with respect to the Registerable
Securities being registered for resale by it, and if a Purchaser includes
Registerable Securities for offer and sale within a Registration Statement such
Purchaser hereby consents to the inclusion in such Registration Statement of a
disclosure to such effect.

 

6.1.3 Expenses of Registration. All expenses (other than underwriting discounts
and commissions and the fees and expenses of Purchaser’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 6.1, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

 

8

 

 

6.1.4 Indemnification and Contribution.

 

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registerable Securities, and each of their respective officers
and directors and each Person who controls such underwriter within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 6.1.1(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability, provided, however, that
Company shall not be liable under this Section 6.1.4(a) for any amount in excess
of 120% of the amount invested by such Purchaser inclusive of amount received in
respect of Registerable Securities sold by it.

 

(b) Indemnification by the Purchaser and Underwriter. Purchaser agrees, as a
consequence of the inclusion of any of its Registerable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registerable Securities shall agree, severally and not jointly,
as a consequence of facilitating such disposition of Registerable Securities
promptly to (i) indemnify and hold harmless the Company, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Company), its officers who sign any
Registration Statement and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the 1934
Act, against any losses, claims, damages or liabilities to which the Company or
such other persons may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in such Registration Statement or
Prospectus or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein (in light of the circumstances under which they were
made, in the case of the Prospectus), not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Purchaser or
underwriter expressly for use therein, and (ii) promptly to reimburse the
Company for any legal or other expenses incurred by the Company in connection
with investigating or defending any such action or claim as such expenses are
incurred; provided, however, that Purchaser shall not be liable under this
Section 6.1.4(b) for any amount in excess of the net proceeds paid to such
Purchaser in respect of Registerable Securities sold by it.

 

9

 

 

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.1.4 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.1.4 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

 

(d) Contribution. If the indemnification provided for in this Section 6.1.4 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 6.1.4(d) were determined
by pro rata allocation (even if the Purchaser or any underwriters were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section
6.1.4(d). The amount paid or payable by an Indemnified Party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

10

 

 

(e) Limitation on Purchaser’s and Underwriters’ Obligations. Notwithstanding any
other provision of this Section 6.1.4, in no event shall (i) Purchaser have any
liability under this Section 6.1.4 for any amounts in excess of the dollar
amount of the proceeds actually received by Purchaser from the sale of
Registerable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Registration Statement under which such
Registerable Securities are registered under the Securities Act and (ii) any
underwriter be required to undertake liability to any Person hereunder for any
amounts in excess of the aggregate discount, commission or other compensation
payable to such underwriter with respect to the Registerable Securities
underwritten by it and distributed pursuant to the Registration Statement.

 

6.1.5 Rule 144. With a view to making available to the Purchaser the benefits of
Rule 144, the Company agrees to use reasonable commercial efforts to:

 

(a) comply with the provisions of paragraph (c)(1) or (2) of Rule 144; and

 

(b) file with the SEC in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past, had been required to or did file such reports, it will, upon the
request of Purchaser, make available other information as required by, and so
long as necessary to permit sales of, its Registerable Securities pursuant to
Rule 144.

 

6.1.6 Common Stock Issued Upon Stock Split, etc. The provisions of this Section
6.1 shall apply to any shares of Common Stock or any other securities issued as
a dividend or distribution in respect of the Warrant Shares, or otherwise issued
in exchange for the Common Stock generally (e.g. such as a reorganization,
spinoff, merger, etc.).

 

6.1.7 Termination of Registration Rights. The piggy back registration rights
granted in this Section 6.1 shall terminate with respect to a Security upon the
date such Security is first eligible to be resold pursuant to Rule 144 of the
Securities Act.

 

6.2 Filing of Reports. Company shall file on a timely basis, any and all reports
or amendments thereto, as it is required to file in order to remain fully
current with all of its reporting obligations under the 1934 Act so as to enable
sales without resale limitations one (1) year from the date of final Closing,
pursuant to Rule 144, as amended. The Company shall pay for all opinions or
similar letters to its transfer agent, as well as pay for all transfer agent
costs, relating to the removal of the Rule 144 restrictive legend on share
certificates representing the Conversion Shares or Warrant Shares. For avoidance
of doubt, all references herein to filings to be made on a “timely basis” shall
include and mean, any extension periods permissible under Rule 12b-25 of the
Exchange Act, provided that the Company has complied with such rule, but not
beyond said extension date.

 

6.3 Anti-Dilution. If the Company during the 150 days following the Closing (the
“Anti-Dilution Period”) issues any additional securities (a “New Issuance”)
(including, but not limited to, any class of shares, preferred stock, warrants,
rights to subscribe for shares, convertible debt or other securities convertible
into any share class) for a consideration per share, after giving effect to
commissions, fees and other expenses (collectively “offering costs”), that is
less, or which on conversion or exercise of the underlying security is less,
than the Unit Price (as adjusted for any change of resulting from any forward or
reverse share splits, stock dividends and similar events) (a “Down Round
Price”), the Company shall issue additional Securities to Purchaser in an amount
that it would have received at the Down Round Price, rounded up to the next
whole share, on a full ratchet basis at no additional consideration
(“Purchaser’s Down Round Issuances”). In the event that a New Issuance is made
at a Down Round Price and includes both equity securities and rights to acquire
additional securities (whether in the form of warrants, options or other rights)
(the “Rights”), then as part of any full ratchet adjustment the Company shall
also include, within the Purchaser’s Down Round Issuances, that number of Rights
which Purchaser would have acquired had it participated in the New Issuance. By
way of illustration: If within the Anti-Dilution Period the Company issues
convertible debt that may at the option of the holder be converted into common
stock, giving effect to offering costs, at a Down Round Price of $0.90 per
share, the Company thereupon shall (i) promptly deliver to Purchaser an
additional 22,223 shares of common stock, (ii) promptly deliver to Purchaser
warrants to purchase an additional 22,223 shares of common stock and (iii)
adjust the strike price of all Warrants to $1.35 per share. If, by way of
further example, the foregoing illustration included Rights which permitted a
new purchaser investing $100,000 to receive Rights to purchase 100,000 shares of
common stock at a strike price of $1.00 per share, then (x) the strike price of
the Warrants shall be adjusted to $1.00 per share and (y) the Company
additionally shall deliver to the Purchaser Rights to acquire 200,000 shares of
common stock on the same terms that Purchaser would have received had it
participated in the New Issuance.

 

11

 

 

7.   CONDITIONS

 

7.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Securities. The obligation hereunder of the Company to close and issue and
sell the Securities to the Purchaser at a Closing is subject to the satisfaction
or waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived in writing by
the Company at any time in its sole discretion.

 

7.1.1 Accuracy of the Purchaser’s Representations and Warranties. The
representations and warranties of Purchaser (including, for avoidance of doubt,
those relating to the Questionnaire) shall be true and correct in all material
respects as of the date when made and as of such Closing as though made at that
time, except for representations and warranties that are expressly made as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

7.1.2 Performance by the Purchaser. Purchaser shall have performed, satisfied,
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing.

 

7.1.3 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

7.1.4 Delivery of Purchase Price. The Purchase Price for the Units shall be
available in cleared funds and remitted in accordance with the terms hereof.

 

7.1.5 Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchaser to the Company.

 

7.1.6 Delivery of Notice to Transfer Agent. Delivery of written irrevocable
notice to the Company’s transfer agent, in form reasonably satisfactory to
Purchaser, that the Shares and Warrants have been issued and requiring that the
transfer agent reserve 150% of the number of Warrant Shares outstanding at all
times, until all such Warrant Shares are issued.

 

12

 

 

7.1.7 Acceptance of Securities Purchase Agreement. The Company shall have duly
executed and delivered a copy of the acceptance page to the Securities Purchase
Agreement for the Purchaser.

 

7.2 Conditions Precedent to the Obligation of the Purchaser to Close and to
Purchase the Units. The obligation hereunder of the Purchaser to purchase the
Units and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before Closing, of each of the conditions
set forth below. These conditions are for the Purchaser’s sole benefit and may
be waived in writing by the Purchaser at any time in its sole discretion.

 

7.2.1 Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.

 

7.2.2 Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.

 

7.2.3 No Suspension, Etc. Trading in the Common Stock of the Company shall not
have been suspended by the SEC or a Trading Market (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing). For the purposes of this Agreement, “Trading
Market” means any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
New York Stock Exchange, any market operated by the NASDAQ Capital Market,
NASDAQ Global Market or NASDAQ Global Select Market, or the OTC Markets (or any
successors to any of the foregoing).

 

7.2.4 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

 

7.2.5 No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company, or any of the officers, directors or affiliates of the Company
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

7.2.6 Shares and Warrants. At the Closing, the Company shall have delivered to
the Purchaser Shares and Warrants along with all appropriate board resolutions
or other necessary documentation in order to issue the Shares in such
denominations as Purchaser may request. The Company shall have paid any
commitment or similar fees to Purchaser and its Management at or prior to the
first Closing. The Company hereby confirms that it shall pay for all costs for
any and all Rule 144 opinions or legend removal letters for the benefit of
Purchaser. The Company shall also deliver this Agreement, duly executed by the
Company.

 

13

 

 

7.2.7 Secretary’s Certificate. The Company shall deliver to the Purchaser, a
secretary’s certificate, dated as of the each Closing Date, as to (i) the
resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Articles of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

 

7.2.8 Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before such Closing Date.

 

8.   MISCELLANEOUS.

 

8.1 Indemnification. Purchaser agrees to defend, indemnify and hold the Company
harmless against any liability, costs or expenses arising as a result of any
dissemination of any of the Securities by Purchaser in violation of the
Securities Act or applicable state securities law.

 

8.2 Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced exclusively in accordance with, the laws
of the State of California. Each of the parties hereto and their assigns hereby
consents to the exclusive jurisdiction and venue of the Courts of the State of
California, in the County of Los Angeles (or any federal courts having
jurisdiction of such area) with respect to any matter relating to this Agreement
and performance of the parties’ obligations hereunder, the documents and
instruments executed and delivered concurrently herewith or pursuant hereto and
performance of the parties’ obligations thereunder and each of the parties
hereto hereby consents to the personal jurisdiction of such courts and shall
subject itself to such personal jurisdiction. Any action, suit or proceeding
relating to such matters shall be commenced, pursued, defended and resolved only
in such courts and any appropriate appellate court having jurisdiction to hear
an appeal from any judgment entered in such courts. The parties irrevocably
waive the defense of an inconvenient forum to the maintenance of such suit or
proceeding. Service of process in any action, suit or proceeding relating to
such matters may be made and served within or outside the State of California by
registered or certified mail to the parties and their representatives at their
respective addresses specified in Section 8.7, provided that a reasonable time,
not less than thirty (30) days, is allowed for response. THE ASSERTION OF ANY
REMEDY BY PURCHASER OR ITS ASSIGNS DOES NOT CONSTITUTE A WAIVER OF ANY OTHER
REMEDY AVAILABLE TO IT OR A “SELECTION OF REMEDIES” BY PURCHASER OR HOLDER.
Service of process may also be made in such other manner as may be permissible
under the applicable court rules. THE PARTIES HERETO WAIVE TRIAL BY JURY.

 

8.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

 

8.4 Entire Agreement. This Agreement and the Exhibits hereto and thereto
inclusive of the Transaction Documents, and the other documents delivered
pursuant hereto and thereto, constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and no party
shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

 

14

 

 

8.5 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

8.6 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and of the Purchaser, or, to the extent such
amendment affects only one Purchaser, by the Company and such Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.

 

8.7 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by facsimile or email (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:

 

If to the Company:

 

Foothills Exploration, Inc.

633 17th Street, Suite 1700-A

Denver, Colorado 80202

Attn: B.P. Allaire, CEO

Facsimile: 720-449-7479

Email: bpallaire@foothillspetro.com

 

If to the Purchaser:

 

Wilshire Energy Partners LLC

22287 Mulholland Hwy, #350

Calabasas, CA 91307

Attn: Kevin Sylla, Director

Phone: (818) 835-9707

Email: ksylla@wilshire.energy

 

8.8 Faxes, Electronic Mail and Counterparts. This Agreement may be executed in
one or more counterparts. Delivery of an executed counterpart of the Agreement
or any exhibit attached hereto by facsimile transmission or electronic mail (any
such delivery, an “Electronic Delivery”), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. At the request of any party hereto, each other party hereto
shall re-execute original forms hereof and deliver them in person to all other
parties. No party hereto shall raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

15

 

 

8.9 Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

8.10 Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.

 

8.11 Legal Fees. In the event any suit or other legal proceeding is brought for
the enforcement of any of the provisions of this Agreement, the parties hereto
agree that the prevailing party or parties shall be entitled to recover from the
other party or parties upon final judgment on the merits reasonable attorneys’
fees, including attorneys’ fees for any appeal, and costs incurred in bringing
such suit or proceeding.

 

[Signature page follows]

 

16

 



 

[Counterpart Signature Page to Securities Purchase Agreement of



Foothill Exploration, Inc.]

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

 



PURCHASER:

 

By:           Name:           Title:           Dated:    

 

COMPANY:

 

By:           Name:           Title:           Dated:    

 

17

 

 

Exhibit A

 

Form of Common Stock Purchase Warrant

 

18

 

 

 

